Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 1 of 26

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

VERNIECE RORIE,
Plaintiff,
Vv.

BOARD OF EDUCATION OF CHARLES
COUNTY,

KIMBERLY HILL, in her personal capacity,
and

AMY HOLLSTEIN, in her personal capacity,

Civil Action No, TDC-20-3173

Defendants.

 

 

MEMORANDUM OPINION

Plaintiff Verniece Rorie, a 62-year-old African American woman currently employed as a
Vice Principal by the Charles County Public Schools, has filed suit against the Board of Education
of Charles County (“the Board”); Kimberly Hill, Superintendent of Charles County Public Schools
(“CCPS”); and Amy Hollstein, Deputy Superintendent of CCPS, alleging race discrimination, age
discrimination, and retaliation in violation of Title VII of the Civil Rights Act of 1964 (“Title
VII”), 42 U.S.C. §§ 2000e—-2000e-17 (2018), and the Age Discrimination in Employment Act of
1967 (“ADEA”), 29 U.S.C. §§ 621-634 (2018); race discrimination, age discrimination, and due
process violations under 42 U.S.C. § 1983 (“§ 1983”); race discrimination in violation of § 42
U.S.C. § 1981 (“§ 19817); and state law claims of defamation and breach of contract based on her
demotion from Principal to Vice Principal in the wake of an October 29, 2019 playground incident
at Gale-Bailey Elementary School in Charles County (“the October 29, 2019 Incident”).

Defendants have filed a Partial Answer responding to Rorie’s Title VII and ADEA retaliation
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 2 of 26

claims and a Partial Motion to Dismiss the Amended Complaint as to her remaining claims.
Having reviewed the briefs and submitted materials relating to the Motion, the Court finds no
hearing necessary. See D. Md. Local R. 105.6. For the reasons set forth below, Defendants’
Motion to Dismiss will be GRANTED IN PART and DENIED IN PART.

BACKGROUND
1. October 29, 2019 Incident

On October 29, 2019 between 2:15 p.m. and 2:45 p.m., a number of fourth grade students
at Gale-Bailey Elementary School (“Gale-Bailey”) in Charles County, Maryland were playing a
game of “monster tag” on the school playground. Am. Compl. ff 21-29, ECF No. 14. At some
point during the game, one of the boys approached three of the girls, stated an interest in having
sex with them using graphic language, and grabbed the hand of one of the girls. Two other boys
stood nearby during the incident. All six of the students were about 10 years old at the time. The
girls told the teachers supervising the playground about the incident, and at about 3:00 p.m., the
three girls were sent to report it to Vice Principal Timothy Rosin, who was in charge of disciplinary
matters. Rorie was on sick leave that day and was not present at Gale-Bailey.

CCPS had no written procedure for handling sexual incidents like the one on the
playground, nor had CCPS provided staff with training on how to address such issues. Rosin
instructed the three girls to each complete an Incident Statement Sheet (“Incident Sheet”). He then
summoned to his office the three boys who had been present for the incident and directed them to
complete Incident Sheets. By 4:00 p.m., the end of the school day, the girls had not completed
their Incident Sheets, but Rosin dismissed them to ensure that they would not miss the school buses
taking them home and instructed them to return to his office the next day to complete their Incident

Sheets. Rosin instructed the students to inform their parents of the incident and separately made
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 3 of 26

phone calls to the parents and spoke to or left messages for them. At some point that day or the
next, Rosin discussed the incident with Rorie.

The following day, on October 30, 2019, the three girls returned to school to complete their
Incident Sheets but then left the school because their parents had decided that their children would
not return to Gale-Bailey. The same day, Officers Eugene Caballero and James Plunkett, who
were school resource officers employed by the Charles County Sheriff’s Office, arrived at Gale-
Bailey to conduct an investigation of the incident, which included assessing whether criminal
charges should be brought against the boys. In accordance with protocol, Rosin did not take any
disciplinary action while the investigation was ongoing.

Also on October 30, Rorie returned to Gale-Bailey from sick leave and contacted CCPS
Executive Director of School Administration Linda Gill for instructions on how to proceed. Gill
directed Rorie to contact CCPS Title [IX Coordinator Kathy Kiessling to inform her of the incident,
to contact the parents of the three boys to inform them that the students could face disciplinary
action following the investigation, and to consider suspending the boys and moving them to
another class. When Rorie spoke to Kiessling, Kiessling reiterated Gill’s suggestion that all three
boys be suspended, and Rorie inquired as to the possibility of transferring the boy who had made
sexually explicit comments to another school.

On November 1, 2019, Officers Caballero and Plunkett concluded their investigation and
told Rorie that the boy who had made the sexual comments would be charged as a juvenile with
fourth-degree sexual assault and second-degree assault. He was transferred to another school and
never returned to Gale-Bailey. Consistent with Kiessling’s recommendation that the boys be
suspended, the other two boys received and served three-day suspensions, then returned to school.

Rorie was the school official who notified the boys of their suspensions.
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 4 of 26

The decision to charge one of the boys with a criminal offense was controversial and
became a topic of discussion and rumor on social media. In the wake of the incident, more than
50 parents contacted Rorie seeking information about what had occurred. CCPS, citing the Family
Educational Rights and Privacy Act, 20 U.S.C. § 1232g (2018), tightly restricted what Rorie and
Rosin were allowed to say about the incident, even to the parents of the students involved, and
Deputy Superintendent Hollstein refused to allow Rorie to send a letter to all Gale-Bailey parents
informing them of the incident.

On November 11, 2019, Rorie and Rosin met with Superintendent Hill, Hollstein, and Gill
to discuss the October 29, 2019 incident. According to Rorie, Hill made unfounded accusations
that Rosin had mishandled the incident. On November 13, 2019, Rorie submitted an Incident
Report about the October 29, 2019 Incident and its aftermath, and that same day CCPS issued its
first public statement about the incident. With the ensuing media coverage, which included
reporting that the parents of the girls were upset that two of the boys were permitted to return to
Gale-Bailey, some parents began demanding that Rorie and Rosin be removed from their positions
and that Hill resign.

On November 15, 2019, Rosin was placed on administrative leave. In the November 22,
2019 edition of the Southern Maryland Chronicle, an online news publication, CCPS
Communications Director Katie O’Malley-Simpson stated, “This is not the way this type of case
should be handled and the individuals involved in making that decision are being retrained in the
proper procedures and responses.” Am. Compl. { 123. On November 24, 2019, during an
interview on local television station Fox 8, Hill stated, “I apologize to you for what happened to

your daughter and any other child in this situation because it shouldn’t happen” and promised that
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 5 of 26

staff members at Gale-Bailey would be retrained. Am. Compl. J 127. Rorie asserts that despite
these statements, neither she nor Rosin ever received any retraining.

Meanwhile, the parents of the three girls involved in the incident retained an attorney who
held a press conference on November 25, 2019 and threatened to file a complaint against CCPS
with the United States Department of Justice, Civil Rights Division. That same day, Rosin was
suspended for five days without pay and reassigned to be the Vice Principal at another elementary
school. To explain the decision, Hill sent Rosin a letter stating that while in charge at Gale-Bailey
on October 29, 2019, he had not followed “county procedures regarding a suspected sexual assault
on the playground.” Am. Compl. 135. That letter informed Rosin that he would be receiving
further communication from the Board about his rights, including the right to a hearing on the
issue of the suspension.

On November 26, 2019, Hollstein removed Rorie from her post at Gale-Bailey, demoted
her to Vice Principal, reassigned her to another school, and suspended her without pay for five
days. Hollstein cited as reasons for these actions the school community’s loss of confidence in
Rorie, as well as an anonymous complaint about grade fraud. Unlike Rosin, Rorie did not receive
a letter informing her of her right to a hearing. On November 26, 2019, CCPS issued a press
release stating that both Rorie and Rosin had been removed from their positions at Gale-Bailey.
II. Grade Fraud Allegations

In March 2019, a Gale-Bailey special education teacher in a program specifically for
autistic students known as “SOAR” (Structured teaching, Opportunities for social inclusion,
Active learning, and Rigor) went on extended. medical leave, and CCPS was unable to find a
properly certified SOAR special education instructor to replace her. In September 2019, the CCPS

Director of Special Education sent an email, with a copy to Hollstein, directing Rorie to inform
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 6 of 26

the parents of the affected students that three case managers would be assigned as temporary
special education instructors for the students while CCPS continued its search for a qualified
SOAR teacher. On September 28, 2019, Rorie sent a letter to SOAR parents to convey the
message.

By November 2019, however, no SOAR-qualified replacement instructor had been found,
so the temporary instructors were asked to give grades to the SOAR students. These case managers
did not typically give grades and lacked access to Gale-Bailey’s computerized grading system, and
such access could be provided only by CCPS’s central office. Accordingly, on November 5, 2019,
in response to emails from CCPS central office staff directing Rorie to have the case managers
issue grades to their students, including a message from Hollstein to Rorie asking for a status report
on the matter, Rosin submitted a request to the relevant CCPS office for the three case managers
to be granted access to the computerized grading system. When CCPS staff provided access to
one of the three case managers, who was to enter the grades for the other two, the case managers
became upset because they had not been trained in how to assess the students for purposes of
academic grades and complained to Rorie that it was improper for them to assign grades. Although
Rorie conveyed their views to Hollstein and other relevant CCPS staff, on November 5, 2019, they
insisted that the case managers assign and enter academic grades for the SOAR students. Rorie
then directed the case managers to do so. On November 26, 2019, Hollstein accused Rorie of
“grade fraud” arising from the directive to case managers to provide grades for the SOAR students.
Am. Compl. J 183.

Yi. Comparator
In 2017, an HIV-positive teaching assistant at Benjamin Stoddert Middle School

(“Stoddert”) in Waldorf, Maryland, which is part of CCPS, was charged with sexually abusing 24
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 7 of 26

children and assaulting several of the students while on school property. CCPS waited for six
months before informing Stoddert parents about the investigation into the sexual abuse, and in
August 2017 parents confronted school officials over the allegations and called for Superintendent
Hill to resign. At the time of these events, Kenneth Schroeck, a white man in his early 50s, was
Principal of Stoddert. In the wake of the revelations, Schroeck was transferred to an administrative
role but was neither demoted nor disciplined.
IV. Procedural History

On May 15, 2020, Rorie filed a Charge of Discrimination against CCPS with the United
States Equal Employment Opportunity Commission. In a June 16, 2020 letter responding to that
initial charge, CCPS asserted that Rorie’s suspension had been imposed for misconduct and willful
neglect of duty.

On November 2, 2020, Rorie filed a Complaint in this Court, which she amended on April
27, 2021. The Amended Complaint asserts 15 causes of action: (1) a Title VII race discrimination
claim against the Board based on allegedly discriminatory discipline; (2) an ADEA claim against
the Board on the same basis; (3) a § 1983 race discrimination claim against Superintendent Hill;
(4) a § 1983 race discrimination claim against Deputy Superintendent Hollstein; (5) a § 1983
ADEA claim against Hill; (6) a § 1983 ADEA claim against Hollstein; (7) a § 1983 due process
claim against Hill; (8) a § 1983 due process claim against Hollstein; (9) a § 1981 race
discrimination claim against Hill; (10) a § 1981 race discrimination claim against Hollstein; (11)
a Title VII retaliation claim against the Board; (12) an ADEA retaliation claim against the Board;
(13) a state law defamation claim against Hill; (14) a state law defamation claim against the Board;
and (15) a breach of contract claim against the Board. Defendants filed a Partial Answer as to the

retaliation claims in Counts 11 and 12 and filed a Motion to Dismiss as to the remaining counts.
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 8 of 26

In her memorandum in opposition to the Motion, Rorie concedes that the § 1981 claims in Counts
9 and 10 must be dismissed, so the Motion will be granted as to those two causes of action. The
Court will thus address Defendants’ arguments for dismissal of Counts 1-8 and 13-15.
DISCUSSION

In their Motion, Defendants assert that the race and age discrimination claims under Title
VIL, the ADEA, and § 1983, alleged in Counts 1-6, should be dismissed because they are premised
on a claim of discriminatory discipline, but Rorie fails to identify a viable comparator. As to
Rorie’s § 1983 claims of race and age discrimination and due process violations, Defendants seck
dismissal on the grounds that Defendants are not subject to a § 1983 claim because they were
acting in their official capacities, and that they are entitled to qualified immunity. Defendants seek
dismissal of Rorie’s defamation claims on the basis that she fails adequately to allege that the
statements were made with actual malice or, in the alternative, the statements are opinions that are
constitutionally protected. Lastly, Defendants argue that Rorie’s breach of contract claim fails
because she was required, but failed, to raise her grievances through a mandatory administrative
appeals process and that the employment contract did not require notification of the right to a
hearing.
I. Legal Standards

To defeat a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the
complaint must allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). A claim is plausible when the facts pleaded allow “the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” /d Legal
conclusions or conclusory statements do not suffice. Jd. The Court must examine the complaint

as a whole, consider the factual allegations in the complaint as true, and construe the factual
 

Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 9 of 26

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994);
Lambeth v. Bd. of Comm’rs of Davidson Cnty., 407 F.3d 266, 268 (4th Cir. 2005).
Il. Title VII and ADEA Discrimination Claims

Title VII prohibits employment discrimination on the basis of race, 42 U.S.C. § 2000e-
2(a), while the ADEA bars employment discrimination against individuals over the age of 40, 29
U.S.C. §§ 623(a)(1), 631(a). Both statutes require a plaintiff to establish a claim through one of
two methods. The plaintiff may demonstrate through direct or circumstantial evidence that race
or age “motivated the employer’s adverse employment decision.” Hill v. Lockheed Martin
Logistics Mgmt., Inc., 354 F.3d 277, 284 (4th Cir. 2004). Alternatively, the plaintiff may proceed
through the approach adopted in McDonnell Douglas v. Green, 411 U.S. 792 (1973), “under which
the employee, after establishing a prima facie case of discrimination, demonstrates that the
employer’s proffered permissible reason for taking an adverse employment action is actually
pretext for discrimination.” Hill, 354 F.3d at 285. To state a prima facie claim for race or age
discrimination based on disparate treatment such as through discriminatory discipline, a plaintiff
must present facts demonstrating: (1) the plaintiff's membership in a protected class; (2) the
plaintiff's satisfactory job performance; (3) that the plaintiff was subjected to an adverse
employment action; and (4) that similarly situated employees outside the protected class received
more favorable treatment. White v. BFI Waste Sves., LLC, 375 F.3d 288, 295 (4th Cir. 2004).
Under the ADEA, a plaintiff may establish the “similarly situated” prong with evidence that a
substantially younger worker, not necessarily someone outside the ADEA’s protected class, was
given more favorable treatment. Dugan v. Albemarle Cnty. Sch. Bd., 293 F.3d 716, 721 (4th Cir.
2002). Although a plaintiff does not necessarily need to allege facts sufficient to establish all

elements of a prima facie case under Title VII or the ADEA in order to avoid dismissal under Rule
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 10 of 26

(12)(b)(6), a plaintiff nevertheless must plead facts sufficient to support a reasonable inference that
an adverse employment action was motivated by bias or discrimination. See McCleary—Evans v.
Mad. Dep’t of Transp., 780 F.3d 582, 584-85 (4th Cir. 2015).

There is no dispute that Rorie, who was 60 years old at the time of the relevant incident,
was a member of a protected class for both race and age purposes, that she was subjected to an
adverse employment action when she was demoted, or that she had satisfactory job performance
up to that point. Defendants challenge the sufficiency of Rorie’s allegations of a prima facie case
only as to the fourth element, arguing that Rorie’s offered comparator, Kenneth Schroeck, the
Principal of Stoddert at the time of the allegations of sexual abuse by a Stoddert employee, was
not similarly situated. In assessing whether there is a proper comparator, “[t]he similarity between
comparators and the seriousness of their respective offenses must be clearly established in order
to be meaningful.” Lightner v. City of Wilmington, 545 F.3d 260, 265 (4th Cir. 2008). That
showing typically includes evidence that, in relevant part, the employees “engaged in the same
conduct without such differentiating or mitigating circumstances that would distinguish their
conduct.” Hurst v. Dist. of Columbia, 681 F. App’x 186, 191 (4th Cir. 2017) (quoting Mitchell v.
Toledo Hosp., 964 F.2d 577, 583 (6th Cir. 1992)). “Overall, the inquiry simply asks whether there
are sufficient commonalities on the key variables between the plaintiff and the would-be
comparator to allow the type of comparison that, taken together with the other prima facie
evidence, would allow a jury to reach an inference of discrimination.” Swaso v. Onslow Cnty. Bd.
of Educ., 698 F. App’x 745, 748 (4th Cir. 2017) (quoting Eaton v. Ind. Dep’t of Corr., 657 F.3d
551, 556 (7th Cir. 2011)). “The most important variables in the disciplinary context, and the most

likely sources of different but nondiscriminatory treatment, are the nature of the offenses

10
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 11 of 26

committed and the nature of the punishments imposed.” Moore v. City of Charlotte, 754 F.2d
1100, 1105 (4th Cir. 1985).

As an initial matter, the Court notes that although Schroeck, an individual in his early 50s,
is a member of the ADEA’s protected class, see 29 U.S.C. § 631(a), where there was possibly as
much as a ten-year age gap between Schroeck and Rorie at the time each was subjected to
discipline, the Court can plausibly infer that Schroeck was a “substantially younger” worker for
purposes of an ADEA claim. See Tolley v. Health Care & Ret. Corp., 133 F.3d 917, 1998 WL
24972, at *1, *3 (4th Cir. 1998) (unpublished decision) (finding that a 42-year-old comparator was
“substantially younger” than a 51-year-old plaintiff while ultimately concluding that the plaintiff's
ADEA claim failed for other reasons).

Turning to whether Rorie and Schroeck were similarly situated, both were principals at
CCPS schools when allegations of sexual assault at their respective schools came to light, and
though they were at different schools, both were subjected to discipline by CCPS leadership,
including Superintendent Hill. In both instances, the alleged sexual assault led to adverse media
coverage and significant complaints from school parents. Although the nature of the alleged sexual
assault differed, the incidents that occurred while Schroeck was Principal of Stoddert appear to be
far more serious than the incident that occurred at Gale-Bailey during Rorie’s tenure. Under
Schroeck, there were numerous incidents of alleged sexual abuse, as compared to the single
incident that occurred under Rorie. As alleged in the Amended Complaint, the sexual assaults of
children that occurred at Stoddert under Schroeck were more egregious than the non-consensual
hand-holding and graphic comments underlying the October 29, 2019 incident at Gale-Bailey
under Rorie. Further, the alleged perpetrator of the sexual assault at Stoddert was a member of

Schroeck’s staff, and thus someone presumably under his direct supervisory control, as opposed

11

 
 

Case’ 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 12 of 26

to the perpetrator at Gale-Bailey, a 10-year-old, fourth grade boy. Despite allegations that permit
the inference that the abuse on Schroeck’s watch was more significant, both in the number
incidents and the seriousness of assault, the discipline imposed by CCPS leadership upon Rorie
was more severe: Schroeck was reassigned laterally, while Rorie was suspended without pay and
demoted.

Defendants’ attempts to distinguish Schroeck to the point that he could not be considered
a valid comparator at this stage of the case are unpersuasive. Though the abuse took place at
different schools and at different times, the CCPS leadership who supervised and disciplined the
two principals were the same, the incidents occurred only two years apart, and Defendants point
to no sea change in policies or procedures during those two years that would render the situations
incomparable. Although Defendants note that Rorie has not alleged that Schroeck knew of or had
reason to know of the abuse at Stoddert, where the Amended Complaint asserts that the incident
at Stoddert resulted in media coverage and parent complaints, it is reasonable to infer that
Schroeck, at a minimum, became aware of the abuse in his capacity as Principal even without
having known about it at the time it occurred. Likewise, Rorie has alleged that she was on leave
and therefore had no knowledge of the October 29, 2019 Incident at the time it occurred and no
involvement in the initial response. Even assuming that Schroeck acted appropriately in response
to the incident, where Rorie has repeatedly asserted that her actions were the result of following
the instructions of Hill, Hollstein, and other CCPS leaders, she has alleged facts sufficient to
support the conclusion that her handling of the incident was no more deficient than that of
Schroeck, thereby drawing into relief the potential disparity in discipline. See Moore, 754 F.2d at

1105. Finally, though Defendants point to the allegations of grade fraud against Rorie as a

12

 

 
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 13 of 26

distinguishing factor, Rorie has alleged sufficient facts to support a conclusion that those
allegations were baseless and pretextual.

Thus, where the Amended Complaint, viewed in the light most favorable to Rorie, presents
a scenario where a younger, white Principal was faced with incidents of sexual abuse at his school
that appear to have been far more serious and extensive and that generated a comparable public
outcry, yet received no formal discipline from the same decisionmakers who demoted Rorie, Rorie
has identified a similarly situated comparator so as to successfully allege a prima facie case of race
and age discrimination at the pleading stage. Defendants’ Motion will be denied as to the Title
VII race discrimination claim in Count 1 and the ADEA age discrimination claim in Count 2,
I. 420U.S.C. § 1983

Section 1983 permits the filing of a civil action against a “person” acting under color of
state law who causes a “deprivation of any rights, privileges, or immunities secured by the
Constitution and Jaws” of the United States. 42 U.S.C. § 1983, In the Amended Complaint, Rorie
alleges claims against Superintendent Hill and Deputy Superintendent Hollstein under § 1983 for
race discrimination (Counts 3 and 4) and age discrimination (Counts 5 and 6) under the Equal
Protection Clause of the Fourteenth Amendment and due process violations (Counts 7 and 8)
under the Fourteenth Amendment.

A. Official Capacity

As a threshold matter, Defendants argue that the § 1983 claims against Hill and Hollstein
must be dismissed because, although asserted against them in their personal capacities, those
claims in fact relate to actions those Defendants took in their official capacities. In turn, claims
against state officials in their official capacities are effectively claims against the state and are thus

not proper claims against a “person,” as required for a § 1983 claim. See Will vy. Michigan Dep't

13
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 14 of 26

of State Police, 491 U.S. 58, 71 (1989) (“[N]either a State nor its officials acting in their official
capacities are ‘persons’ under § 1983.”). The Court disagrees. Distinctions in § 1983 claims
between official capacity and personal capacity suits are “best understood as a reference to the
capacity in which the state officer is sued, not the capacity in which the officer inflicts the alleged
injury.” See Hafer v. Melo, 502 U.S. 21, 26 (1991) (rejecting the argument that a state agent may
not be sued in the agent’s personal capacity under § 1983 for actions taken within the agent’s
authority). The United States Supreme Court has expressly rejected the proposition Defendants
advance here, that acts taken pursuant to a state official’s authority cannot give rise to a personal-
capacity action, finding that such an argument “finds no support in the broad language of § 1983”
and “ignores” Supreme Court precedent holding that § 1983 was enacted “to enforce provisions of
the Fourteenth Amendment against those who carry a badge of authority of a State and represent
it in some capacity, whether they act in accordance with their authority or misuse it.” Jd. at 28
(quoting Scheuer v. Rhodes, 416 U.S. 232, 243 (1974)).

Defendants’ cited authority does not lead to a contrary conclusion. In particular, Biggs v.
Meadows, 66 F.3d 56 (4th Cir. 1995), the only controlling authority offered by Defendants, did
not hold that acts taken as part of a state actor’s official duties cannot give rise to a personal-
capacity action, but instead sets forth a test to determine whether, when a complaint does not
specify in which capacity a state actor is sued, the state actor should be construed as sued in an
official or personal capacity. Jd. at 58, 61. Here, Rorie has sued Hall! and Hollstein in their personal
capacities, so the problem addressed by Biggs is not presented here. Hall and Hollstein are thus

properly subject to suit in their personal capacities for actions taken in the course of their duties.

14
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 15 of 26

B. Age Discrimination

Rorie’s § 1983 age discrimination claims against Superintendent Hall and Deputy
Superintendent Hollstein in their personal capacities must be dismissed because “the ADEA
provides the exclusive judicial remedy for claims of age discrimination.” Zombro v. Balt. City
Police Dep’t, 868 F.2d 1364, 1369 (4th Cir. 1989) (holding that the ADEA “foreclose[d] age
discrimination suits under § 1983”). The Motion will therefore be granted as to Counts 5 and 6.

Cc, Race Discrimination

The standards for Title VII race discrimination claims apply to § 1983 race discrimination
claims. Love-Lane v. Martin, 355 F.3d 766, 786 (4th Cir, 2004) (noting that “the AfcDonnell
Douglas framework, developed for Title VIL, has been used to evaluate race discrimination claims
under [Title VII, § 1983, and § 1981]”). Because the Court has already found that Rorie has
pleaded a viable race discrimination claim under Title VII, her allegations are sufficient to support
a race discrimination claim under § 1983. Defendants, however, also argue that these officials are
entitled to qualified immunity from these claims.

Government officials sued in their personal capacities may invoke the protection of
qualified immunity to bar a claim for civil damages under § 1983. Harlow v. Fitzgerald, 457 U.S.
800, 818 (1982); Henry v. Purnell, 501 F.3d 374, 376-77 (4th Cir. 2007). When qualified
immunity is asserted, a court must consider two questions: (1) whether the facts, viewed in the
light most favorable to the plaintiff, show that the official violated a constitutional right; and (2)
“whether the right was clearly established,” that is, “whether it would be clear to a reasonable
officer that his conduct was unlawful in the situation he confronted.” Saucier vy. Katz, 533 U.S.

194, 201 (2001); Henry, 501 F.3d at 377. For qualified immunity to apply, only one of the

15
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 16 of 26

questions has to be resolved in favor of the defendant. See Henry, 501 F.3d at 377. Courts may
address the questions in any order. Pearson v. Callahan, 555 U.S. 223, 236 (2009).

Where, as discussed above, the Court has already found, at the motion-to-dismiss stage,
sufficient allegations to support a claim of an equal protection violation based on race, qualified
immunity would apply only ifthe right allegedly violated was not “clearly established” at the time
of the incident. Wilson y. Layne, 526 U.S. 603, 614 (1999) (citations omitted), Whether a right
was “clearly established” turns on whether “the contours of the right [were] sufficiently clear that
a reasonable official would understand that what [the official] is doing violates that right.”
Anderson v. Creighton, 483 U.S. 635, 640 (1987). In assessing this question, a court generally
considers whether the right is found in “cases of controlling authority in [this] jurisdiction”—here,
the Supreme Court, the United States Court of Appeals for the Fourth Circuit, and the Court of
Appeals of Maryland—but it may also consider “a consensus of cases of persuasive authority from
other jurisdictions” as a basis to find that the conduct was barred by clearly established law.
Booker v. 8.C. Dep’t of Corrs., 855 F.3d 533, 538-39 (4th Cir. 2017) (citations omitted). A court
seeks to identify a case in which a government official “acting under similar circumstances ... was
held to have violated” the right. White v. Pauly, 137 8. Ct. 548, 552 (2017); see Safar v. Tingle,
859 F.3d 241, 246 (4th Cir. 2017). Although the facts of such a case need not be “identical” to the
present facts, Safar, 859 F.3d at 248, it should be “obvious” that the case applies to the facts, White,
137 S. Ct. at 552. Even if no court has found that the specific conduct in question violated an
individual’s rights, “if a general constitutional rule already identified in the decisional law applies
with obvious clarity to the specific conduct in question,” the right may be clearly established. FW.

ex rel. TW. v. Dolgos, 884 F.3d 172, 185 (4th Cir. 2018).

16
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 17 of 26

Here, at the time of the events at issue, it was clearly established that a government
employee may bring a Fourteenth Amendment equal protection claim under § 1983 based race
discrimination in employment. Holder v. City of Raleigh, 867 F.2d 823, 828 (4th Cir. 1989). It
was also clearly established by controlling precedent that race discrimination in violation of Title
VII also violates § 1983 when perpetrated by a state actor, see Love-Lane, 355 F.3d at 786 (stating
that the elements to establish a Title VII and § 1983 race discrimination claim are “the same”), and
that such a discrimination claim may be based on discriminatory discipline—when an employee
of one race is intentionally given more severe discipline for a similar infraction than a person of a
different race. See McDonald y. Santa Fe Trail Transp. Co., 427 U.S. 273, 276, 281-83 (1976)
(finding a valid Title VII race discrimination claim based on the claim that a worker of one race
was fired for misappropriating cans of antifreeze while a Black employee who engaged in the same
misconduct was retained); see also McDonell Douglas Corp., 411 U.S. at 801, 803-04 (holding
that a company that refused to re-employ a Black employee because he had participated in an
unlawful activity to block access to the company’s plant could still be subject to a race
discrimination claim unless “this criterion is applied alike to members of all races”). Where
Rorie’s race discrimination claim is likewise grounded in the clearly established right to be free
from racially discriminatory discipline, Hill and Hollstein are not entitled to qualified immunity
from Rorie’s § 1983 race discrimination claims. The Motion will be denied as to Counts 3 and 4.

D. | Due Process

In Counts 7 and 8, Rorie alleges § 1983 claims against Hill and Hollstein in their personal
capacities on the grounds that they did not provide her with notice of her right to a hearing on her
demotion and suspension without pay, in violation of the Fourteenth Amendment right to

procedural due process of law. Although Defendants generally state that they are seeking dismissal

17
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 18 of 26

of these counts, they offer no specific argument for dismissal. Their argument therefore appears
to be confined to their general claim that Hill and Holstein are entitled to qualified immunity on
all § 1983 claims.

Based on the allegations in the Amended Complaint, dismissal based on qualified
immunity is not warranted because Rorie has asserted a violation of a clearly established right and
has provided sufficient allegations to state a plausible claim of a violation of that right. See
Saucier, 533 U.S. at 201. As to the clearly established right, determining whether a plaintiff's
procedural due process rights have been violated is a two-step process. First, the court must
determine “[w]hether any procedural protections are due” by deciding whether a “liberty or
property” interest within the meaning of the Fourteenth Amendment’s Due Process Clause is at
stake. Morrissey v. Brewer, 408 U.S. 471, 481 (1972). Second, should the Due Process Clause
attach, the court determines “what process is due,” keeping in mind that “due process is flexible
and calls for such procedural protections as the particular situation demands.” [a

“The Fourteenth Amendment’s procedural protection of property is a safeguard of the
security of interests that a person has already acquired in specific benefits.” Bd. of Regents of State
Colleges v. Roth, 408 U.S. 564, 576 (1972). “A person’s interest in a benefit is a ‘property’ interest
for due process purposes if there are such rules or mutually explicit understandings that support
[a] claim of entitlement to the benefit.” Perry v. Sindermann, 408 U.S. 593, 601 (1972). A
property interest in public employment can be created by state statute, local ordinance, or contract.
Bishop v. Wood, 426 U.S. 341, 344 (1976); Roth, 408 U.S. at 576-77 (1972). The Supreme Court
has found that the imposition of discipline against a public employee in violation of such
procedures, including procedures that require that the employee have an opportunity to respond,

can constitute a violation of procedural due process rights. See Cleveland Bd. of Educ. v.

18
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 19 of 26

Loudermill, 470 U.S. 532, 538, 547-48 (1985) (holding that an Ohio statute that entitled civil
service employees to retain their positions unless there was cause for dismissal and set forth certain
disciplinary procedures including an opportunity to respond “plainly creates” a property interest,
and thus the plaintiff's allegation that he was deprived of a statutorily required chance to respond
adequately stated a Fourteenth Amendment due process claim). The Fourth Circuit has likewise
found that a public employee with a statutory right to be terminated or suspended only for cause
has, as a matter of due process, a right to notice and “some kind of a hearing” before such action
is taken. See Garraghty v. Jordan, 830 F.2d 1299, 1299 (4th Cir. 1987). The right at issue was
therefore clearly established at the time of Rorie’s demotion and suspension.

Further, at that time and through the present, Maryland law included expressly adopted
procedures to govern the suspension or dismissal of a public school employee, including a
“teacher, principal, supervisor, assistant superintendent, or other professional assistant,” by the
relevant county board of education “on the recommendation of the county superintendent” on
grounds including “[w]illful neglect of duty.” Md. Code Ann., Educ. § 6-202(a)(1) (LexisNexis
2018). Before such an employee may be removed from a position for that reason, “the county
board of education shall send the individual a copy of the charges against the individual” and give
the individual an opportunity to request a hearing. /d. § 6-202(a)(2)(i). Based on this statutory
scheme, at the time of the events at issue, it was clearly established that Rorie had a protectable
due process property right relating to her removal from the position of Principal, namely the
process set forth in section 6-202. Loudermill, 470 U.S. at 547-48; Wilson, 526 U.S. at 614;
Anderson, 483 U.S. at 640.

Turning to whether Rorie has alleged sufficient facts to state a plausible violation of her

due process rights, Rorie has alleged that she was suspended without pay, removed from her

19

 
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 20 of 26

position as Principal, and demoted to the position of Vice Principal without having received the
statutorily required copy of the charges against her and was not given an opportunity to request a
hearing before the discipline was imposed. Where state law sets forth specific disciplinary
procedures and Rorie asserts that those procedures were not followed, the Court finds that, at this
stage, she has sufficiently alleged a violation of a protected property interest in her position as
Principal for purposes of a Fourteenth Amendment due process claim. See Loudermill, 470 U.S.
at 547-48.

However, whether Hill and Hollstein can each be held liable in their personal capacities
for a violation of that right is a separate question. Notably, section 6-202 requires the “county
board” to provide the required notice, and the county board’s decision to suspend, dismiss, or
remove an individual is to be taken “on the recommendation of the county superintendent.” Md.
Code Ann., Educ. § 6-202(a)(2)(i), (a)(1). Where the statute confers no power or duties on a
deputy superintendent in the disciplinary process, the Court concludes that Hollstein had no due
process obligations to Rorie, such that Rorie has failed to state a § 1983 procedural due process
claim against her.

The Motion will therefore be granted as to Count 8, Rorie’s § 1983 due process claim
against Deputy Superintendent Hollstein, but will be denied as to Count 7, Rorie’s § 1983 due
process claim against Superintendent Hill in her personal capacity.

E. Defamation

Defendants seek dismissal of Rorie’s defamation claims on the grounds that Rorie has not
sufficiently pleaded actual malice, and that the relevant statements are constitutionally protected
opinions. To establish a prima facie case of defamation under Maryland law, a plaintiff must

establish that (1) the defendant made a defamatory statement to a third person (a requirement

20

 
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 21 of 26

known as publication); (2) the statement was false; (3) the defendant was legally at fault in making
the statement; and (4) the plaintiff thereby suffered harm. Gohari v. Darvish, 767 A.2d 321, 327
(Md. 2001). Under the first element, a defamatory statement is one “which tends to expose a
person to public scorn, hatred, contempt or ridicule, thereby discouraging others in the community
from having a good opinion of, or associating with, that person.” Jd. (quoting Rosenberg v.
Helinski, 616 A.2d 866, 871 (Md. 1992)). Under the second element, a statement is “false” if it
was “not substantially correct.” Piscatelli v. Van Smith, 35 A.3d 1140, 1147 (Md. 2012).

Generally, establishing the third element that a defendant is legally at fault requires a
showing that, at a minimum, the party making the false statement acted negligently. Hearst Corp.
v. Hughes, 466 A.2d 486, 490-92 (Md. 1983). However, when, as here, the plaintiff is a public
figure, the standard is actual malice. Capital-Gazette Newspapers, Inc. v. Stack, 445 A.2d 1038,
1043 (Md. 1982); Kapiloff v. Dunn, 343 A.2d 251, 258 (Md. Ct. Spec. App. 1975) (finding that
the plaintiff, a high school principal, was a public figure for purposes of his libel claim). Actual
malice is established by showing that the speaker made the statement with actual knowledge that
it was false or with reckless disregard for its truth. Hearst Corp., 466 A.2d at 490.

On the fourth element, harm is presumed if the statement was defamatory per se in that the
injurious character of the statement is self-evident, and if the plaintiff can demonstrate actual
malice. Hearst Corp., 466 A.2d at 493; Samuels v. Tschechtelin, 763 A.2d 209, 245 (Md. Ct. Spec.
App. 2000). If the defamation is per quod, in that the factfinder must determine whether the
statement is in fact defamatory, the plaintiff must show that the words caused actual damage.
Metromedia, Inc. v. Hillman, 400 A.2d 1117, 1123 (Md. 1979); Samuels, 763 A.2d at 245.

Rorie asserts two claims of defamation, one against Superintendent Hill and the other

against the Board, based on the same two statements. The first is CCPS Communications Director

21

 

 
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 22 of 26

O’Malley-Simpson’s November 22, 2019 statement to the Southern Maryland Chronicle, “This is
not the way this type of case should be handled and the individuals involved in making that
decision are being retrained in the proper procedures and responses.” Am. Compl. Jf 123, 224,
228. The second is Hill’s November 24, 2019 statement on local news station Fox 8 that staff
members would be retrained and that “I apologize to you for what happened to your daughter and
any other children in this situation because it shouldn’t happen.” Jd. Jf 127, 225, 229.

Construing the allegations facts in the light most favorable to Rorie, the Court finds that
her defamation claims may proceed. As to O’Malley-Simpson’s statement, Rorie alleges that the
statement that “the individuals involved in making that decision are being retrained in the proper
procedures and responses,” Am. Compl. | 123, was knowingly false because “the individuals
involved” was a clear reference to Rorie and Rosin, and neither received or ultimately received
any retraining, nor were any new, proper procedures or responses put in place. Where this
statement could reasonably be construed as taking the position that Rorie and Rosin had
mishandled the October 29, 2019 incident, the statement could qualify as defamatory in that it
tended “to expose a person to public scorn, hatred, contempt or ridicule,” particularly in light of
the significant criticism that Gale-Bailey parents were already expressing, including calling for
Hill’s resignation and the removal of Rorie and Rosin from their positions. Gohari, 767 A.2d at
327.

Because O’Malley-Simpson was speaking on behalf of the Board and had been
participating in the internal discussions about CCPS’s response to the incident, including
informing Rorie that she was not to issue a letter to parents about the incident, it would be
reasonable to infer that O’Malley-Simpson either had knowledge of the fact that Rorie had not

mishandled the incident and instead had faithfully followed directions from CCPS leadership, and

22
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 23 of 26

that Rorie was not being subjected to any retraining to address mistakes, or at a minimum that
O’Malley-Simpson made the statement with reckless disregard for whether it was true. See Hearst
Corp., 466 A.2d at 490. Finally, Hill could be legally responsible for O’Malley-Simpson’s
statement because, “[aJn officer or managing employee may be liable for a co-employee’s tortious
conduct if he or she participated in or directed the conduct.” Balt. Police Dep’t v. Cherkes, 780
A. 2d 410, 440 (Md. Ct. Spec. App. 2001). At this preliminary stage, where Rorie’s allegations
reflect that Hill was actively involved in managing the response to the October 29, 2019 incident,
the allegations can be construed as supporting the inference that O’Malley-Simpson’s statements
were made at the direction of, or with the participation of, Hill.

As for Hill’s statement, the part in which she said, “I apologize to you for what happened
to your daughter and any other child in this situation because it shouldn’t happen,” is not alone
actionable because there is nothing false about it, and the view that “it shouldn’t happen” is a clear
reference to the misconduct of the fourth grade boys. Am. Compl. ¢ 127. However, for the same
reasons discussed in relation to 0’ Malley-Simpson’s similar statement, Hill’s additional statement
that staff members would be retrained was false. Where Hill was the Superintendent of CCPS and,
like O’Malley-Simpson, was actively involved in the response to the October 29, 2019 incident, it
can likewise be fairly inferred that Hill had knowledge of the falsity of her statement about
retraining, or that, at least, she had a reckless disregard for its truth. The defamation claims may
therefore proceed.

Defendants’ argument that certain portions of the statements at issue are opinions,
including O’Malley-Simpson’s statement, “This is not the way this type of case should be
handled,” does not alter this conclusion, Jad, § 123. Although Defendants are correct that this

statement can be categorized as an opinion, they are incorrect that such opinions are necessarily

23
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 24 of 26

constitutionally protected speech that cannot form the basis for a defamation claim. Opinions
based on disclosed facts are protected speech. See, e.g., Biospherics, Inc. v. Forbes, Inc., 151 F.3d
180, 185 (4th Cir. 1998) (“When the bases for the conclusion are fully disclosed, no reasonable
reader would consider the term anything but the opinion of the author drawn from the
circumstances related.” (citation omitted)). However, ““[a] statement, even if expressed in terms
of an opinion, can be defamatory under certain circumstances,” including “[w]hen the underlying
facts used to form the opinion are not given along with the defamatory statement,” in which case
“the statement itself may be treated as being factual and therefore potentially defamatory.” Murray
v. United Food & Com. Workers Int’l Union, 289 F.3d 297, 306 (4th Cir. 2002) (quoting Peroutka
v, Streng, 695 A.2d 1287, 1297 (Md. Ct. Spec. App. 1997)); see Hearst, 466 A.2d at 496 (noting
that the Restatement of Torts (Second) “distinguishes between ‘pure’ and ’mixed‘ opinions,” that
a “‘pure’ opinion is one in which the speaker discloses the facts on which he bases his opinion of
the plaintiff,” and that “a defamation action may not be maintained for a ‘pure’ opinion, no matter
how unjustifiable, derogatory or vituperative the opinion may be”). In particular, a statement made
in the form of an opinion may be actionable “if it implie[s] the allegation of undisclosed facts as
the basis for the opinion.” Peroutka v. Streng, 695 A.2d 1287, 1298 (Md. Ct. Spec. App. 1997)
(citing the Restatement (Second) of Torts).

On this theory, O’Malley-Simpson’s statement that the October 29 Incident had not been
properly handled could potentially be the basis for a defamation claim, because it implies
undisclosed facts as to errors in how the case was handled and how that handling may have
diverged from existing, proper procedures. Crediting Rorie’s assertion that she handled the
incident entirely in accordance with the instructions she received from Hill and Hollstein and that

no procedures were in place to which she could have adhered, the Court can plausibly infer that

24
 

Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 25 of 26

the implied, undisclosed facts that Rorie mishandled the incident were false and that O’Malley-
Simpson, as an allegedly active participant in handling the case, knew as much.

The Court thus finds that Rorie has adequately pleaded claims for defamation. The Motion
will be denied as to Counts 13 and 14.

F, Breach of Contract

Rorie also asserts a breach of contract claim. In Maryland, “to prevail in an action for
breach of contract, a plaintiff must prove that the defendant owed the plaintiff a contractual
obligation and that the defendant breached that obligation.” Taylor v. NationsBank, N.A., 776
A.2d 645, 651 (Md. 2001).

Here, Rorie does not identify any particular contract and instead asserts only that the Board
was in breach of “its contract with Ms. Rorie” when it violated her due process rights. Am. Compl.
4{ 232. In particular, Rorie nowhere describes any employment contract she had with the Board
or any of the terms of such a contract. Although she references the implied covenant of good faith
and fair dealing, that doctrine applies only when there is an actual contract between the parties.
See E. Shore Markets, Inc. v. J.D. Assocs. Lid. P’ship, 213 F.3d 175, 182, 184 (4th Cir. 2000)
(holding that Maryland law recognizes an implied covenant of good faith and fair dealing in all
negotiated contracts, but that the implied covenant imposes no “new obligations about which the
contract is silent” because “[a]n implied duty is simply a recognition of conditions inherent in
expressed promises”). Where the Amended Complaint does not even allege facts showing that

there was a contract between Rorie and the Board, the breach of contract claim will be dismissed.

25
Case 8:20-cv-03173-TDC Document 32 Filed 09/21/21 Page 26 of 26

CONCLUSION
For the foregoing reasons, Defendants’ Motion to Dismiss will be GRANTED IN PART
and DENIED IN PART. It will be granted as to Rorie’s § 1983 age discrimination claims (Counts
5 and 6), § 1983 due process claim against Deputy Superintendent Hollstein (Count 8); § 1981
claims (Counts 9 and 10), and breach of contract claim (Count 15). It will otherwise be denied.

A separate Order shall issue.

  

Date: September 21, 2021

  
 

THEODORE D. CHUANG

United States District J <a

    

26
